Citation Nr: 1133969	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran and his spouse testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Board observes that in a July 2011 submission, the Veteran discussed having problems with his left leg and right arm going numb.  In accordance with the Board's April 2010 remand, a statement of the case (SOC) was issued with respect to appeals for a rating in excess of 20 percent for service-connected parasthesia of the right upper extremity and entitlement to service connection for a left lower extremity disorder.  The Veteran did not timely perfect his appeals on these issues; therefore, the Board determines that the July 2011 statement should be construed as a new claim for compensation for these disabilities.  Accordingly, they are REFERRED to the RO for appropriate action.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. A left knee disorder was not present in service, or shown to be causally or etiologically related to any disease, injury, or incident in service.  

2. A right knee disorder was not present in service, or shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1. A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2. A right knee disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in November 2005, prior to the initial unfavorable AOJ decision issued in December 2006.  Additional letters were sent in February 2006 and March 2006.

The Board observes that the pre-adjudicatory VCAA notice issued in November 2005 informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  Additionally, the March 2006 letter provided him with information on the substantiation of disability ratings and effective dates.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the reports of December 2005 and July 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, both examiners reviewed the claims file, noting relevant documents in treatment evidence, documented the Veteran subjective complaints and medical history, and examined the Veteran.  The July 2010 examiner also provided an opinion that was supported by a rationale based on all the available evidence.  There is nothing to suggest that the examiner's opinion is not sufficiently based in the facts of the case or that he reached an arbitrary conclusion. 

The Board observes that the December 2005 VA examiner did not proffer an etiological opinion with respect to the Veteran's knees; however, the examination report is adequate to the extent it provides information as to the Veteran's medical history and his current symptoms.  Further, there is an adequate etiological opinion of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

The Veteran has provided alternate contentions for the cause of his claimed knee disorders.  At his February 2010 hearing, he proffered that he injured his knees in service carrying heavy weight, such as ruck sacks and jumping in and out of trucks.  At his July 2010 VA examination, he informed the examiner that his left knee was injured during service when his leg was caught between a generator trailer and the generator he was working on and that his right knee symptoms are secondary to functional compensation for his left knee limitations.  Therefore, he claims that service connection is warranted for disorders of the left and right knee disorder.  

Initially, the Board notes that the Veteran has a current diagnosis associated with each knee.  The December 2005 VA examiner diagnosed chondromalacia patellae in each knee, and the July 2010 VA examiner diagnosed left knee strain and right knee strain with patellar femoral syndrome.  Therefore, the Veteran has current disabilities associated with his claims.

The Veteran's service treatment records include multiple references to the left knee.  At his August 1985 enlistment examination, the Veteran reported that he sprained his left knee two years prior, but no clinical diagnosis was assigned to the left knee by the enlistment examining physician.  A sebaceous cyst on the left knee was treated in May 1988 and June 1988.  There is no injury reported to either knee, but at his separation examination in July 1995, the Veteran had subjective complaints of "trick" knees.  Again, the physician noted no clinical findings with regard to either knee.    

As discussed, the December 2005 VA examiner did not supply an opinion as to the etiology of the Veteran's current knee complaints.  However, the July 2010 VA examiner opined that the Veteran's current left and right knee strains were highly unlikely to be related to the reported injuries in service.  The examiner based this opinion on the fact that only minimal degenerative changes were noted on X-ray at the examination.  

Thus, the only evidence of record that the Veteran has left and right knee disorders that are causally or etiologically related to his military service is his own statements.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Veteran is competent to describe his reported in-service injury; however, he is not competent to assess etiology of his current right and left knee symptoms.  Moreover, the Board again observes the Veteran's widely varied accounts of the in-service injuries to his knees at his VA examinations and personal hearing.  In light of these facts, the Board affords no probative value to the Veteran's statements with respect to any relationship between his knee symptoms and diagnoses and his military service.
      
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the secretary shall give the benefit of the doubt the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's service connection claims.  Therefore, the claims must be denied. 


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.


REMAND

The Veteran contends that he injured his back in service carrying heavy weight, such as ruck sacks, and jumping in and out of trucks.  The Board observes that he submitted a statement in July 2011 that indicated that he was to be seen at the Hampton VA medical facility for his back in November 2011 and that he wanted VA to obtain those records.  His appointment notice references an EMG, and the Board notes that the Veteran's statement references specifically neurological symptoms of the extremities that he associates with his claimed back disorder.  Nevertheless, he specifically relates the upcoming appointment to his back and spine directly.  Thus, the Board determines that there are, or will be, outstanding VA treatment records related to the Veteran's back claim.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  The most recent VA treatment record is dated in April 2010.  Therefore, another remand is necessary so that the outstanding records relevant to the Veteran's back claim may be added to the claims file. 

Accordingly, the case is REMANDED for the following action:
1. Obtain all VA treatment records from the Hampton VA medical facility dated from April 2010 onward.  All requests and responses, positive and negative, should be associated with the claims file. 
 
2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's back claim should be readjudicated, to include all evidence received since the October 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


